PRECEDENTIAL


        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                       No. 12-1728
                      _____________

K.A., a minor, by and through her next friend, Michael Ayers

                             v.

      POCONO MOUNTAIN SCHOOL DISTRICT,
                                 Appellant
                ___________

      On Appeal from the United States District Court
          for the Middle District of Pennsylvania
              (D.C. Civil No. 3:11-cv-00417)
       District Judge: Honorable A. Richard Caputo
                       ___________

                 Argued October 24, 2012

      Before: HARDIMAN, GREENAWAY, JR., and
               VANASKIE, Circuit Judges

                  (Filed: March 12, 2013)

Keely J. Espinar, Esq. [ARGUED]
John E. Freund, III, Esq.
King, Spry, Herman, Freund & Faul, LLC
One W. Broad Street, Suite 700
Bethlehem, PA 18018
      Counsel for Appellants

David A. Cortman, Esq. [ARGUED]
John M. Sharp, Esq.
Alliance Defense Fund
1000 Hurricane Shoals Road, N.E., Suite D-1100
Lawrenceville, Georgia 30043
       Counsel for Appellees

Jeremy D. Tedesco, Esq.
Alliance Defending Freedom
15100 N. 90th Street
Scottsdale, Arizona 85260
       Counsel for Appellees

Randall L. Wenger, Esq.
Independence Law Center
23 North Front Street
Harrisburg, PA 17101
       Counsel for Appellees

William T. McEnroe, Esq.
Will W. Sachse, Esq.
Dechert LLP
2929 Arch Street, 18th Floor, Circa Centre
Philadelphia, PA 19104
       Counsel for Amicus Curiae, the American Civil
Liberties Union of Pennsylvania

                       ___________




                               2
                 OPINION OF THE COURT
                      ___________

VANASKIE, Circuit Judge.

        K.A. was a fifth-grade student at the Barrett
Elementary Center of the Pocono Mountain School District
(the ―School District‖), who was prohibited from distributing
invitations to her classmates to a Christmas party at her
church. Her father filed suit on K.A.‘s behalf, alleging that
the School District had violated her First and Fourteenth
Amendment rights. The District Court, applying the test
announced in Tinker v. Des Moines Independent Community
School District, 393 U.S. 503 (1969), and finding no evidence
that distribution of the invitations would threaten a
―substantial disruption‖ of the school environment or interfere
with the rights of others, id. at 514, granted K.A.‘s motion for
preliminary injunctive relief. For the following reasons, we
will affirm the District Court.

                               I.

       In December 2010, K.A. attempted before the start of
class to hand out invitations to her classmates to a Christmas
party at her church. The invitation was a flyer prepared by
the church and stated the following:

              iKidzROCK Night
              Christmas Party

              Just for KIDS!
              (Grades K-6)




                               3
             Friday, December 10th
             6:45-8:30pm

             Face Painting, Ping Pong,
             Foosball, Cup-Stacking,
             Games, Prizes, Puppets, Music,
             Snacks, and more!

             Admission and all activities are
             free!

             BRING A FRIEND!

             INNOVATION CHURCH
             ROUTE 940, 3 MILES EAST OF
             MT POCONO
             592-2000, EXT. 102

(A. 100.)

        K.A. maintains that she wanted to hand out the
invitations to share her religious faith with her classmates.
While students at the Barrett Elementary Center are normally
allowed to pass out invitations to birthday parties, Halloween
parties, Valentine‘s dances, and the like during non-
instructional time, K.A.‘s teacher, Christina Sopko, informed
K.A. that the principal, Heidi Donohue, would have to
approve the flyer before she could distribute it. After K.A.
submitted the invitation for review, K.A.‘s father e-mailed
Donohue to see if the flyer had been approved. Donohue
informed K.A.‘s father that non-school related flyers had to
be approved by the superintendent, and the superintendent




                              4
had not approved K.A.‘s invitation. When the father asked
for a written explanation for the denial, Donohue referred to
District Policy 913. When he sought more clarification, the
superintendent, Dr. Dwight Pfennig, informed him that Policy
913 provided Pfennig with the authority to prohibit the
distribution of such a flyer.

      At that time, Policy 913 stated, in pertinent part, that:

             Any      requests     from     civic
             organizations or special interest
             groups which involve such
             activities as patriotic functions,
             contests, exhibits, sales of
             products to or by students,
             sending promotional materials
             home with students, graduation
             prizes
             or fund raising must be examined
             to insure that such activities
             promote       student      interests
             primarily, rather than the special
             interests of any particular group. .
             ..

             No individual, firm or corporation
             shall be permitted to engage in
             commercial             advertising,
             promotion, solicitation or sales
             with regard to the student body,
             faculty, staff or the public on
             school district property or at any
             school sponsored activities unless




                               5
              the same shall have been
              previously approved in writing by
              the District.

(A. 116.)

        K.A.‘s father filed suit on her behalf in March 2011,
alleging the School District had violated her First and
Fourteenth Amendment rights when it denied her permission
to distribute the flyer. K.A. filed a motion for a preliminary
injunction in July 2011, requesting an order from the District
Court barring the School District from prohibiting her
distribution of religious flyers and materials.

        The School District revised Policy 913 twice since the
suit was filed. When the District Court first ruled on the
motion for a preliminary injunction, the revised policy stated,
in pertinent part, that:

              The Board prohibits the use of
              students and staff members for
              soliciting,     advertising,    or
              promoting nonschool events,
              organizations,      groups,     or
              individuals during the school day
              or at school-sponsored locations
              or events not otherwise open to
              nonschool organizations, groups,
              or individuals.

              During the school day, only
              literature and materials directly
              related to school district activities




                               6
or that contribute significantly to
district instructional programs
may be disseminated to or
through students and staff
members. Prohibited materials
may never be distributed or used
at any time.

A review of any nonschool
written materials under [t]his
policy will not discriminate on the
basis of content or viewpoint,
except that prohibited materials
will be rejected, as will any
materials that do not comply with
Board policy, administrative
procedures,        or       written
announcements relating to the
proposed nonschool[-]sponsored
materials.

Appropriate      literature   and
materials relevant to nonschool
organizations,       groups     or
individuals may be disseminated
by             school[-]sponsored
organizations involved in such
activities as fundraising and
community service, contingent
upon      approval       by   the
Superintendent and/or designee.




                7
K.A. ex rel. Ayers v. Pocono Mountain Sch. Dist., No. 3:11-
CV-417, 2011 WL 5008358, at *2 (M.D. Pa. Oct. 20, 2011).

       After the District Court granted K.A.‘s motion for a
preliminary injunction, the School District removed the word
―Appropriate‖ from the final paragraph quoted above, and
additionally added to the first paragraph the following
language: ―An authorized representative of the nonschool
organization or group must issue any and all requests to
distribute and/or post nonschool materials. The request must
be made in writing to the building principal.‖ (Appellee‘s Br.
Addendum 4-5.)

       Subsequent to the initiation of this lawsuit, the School
District also revised Policy 220, which deals with ―Student
Expression.‖1 (Appellee‘s Br. Addendum 1.) Policy 220
now states, in pertinent part, that:

              Only literature and materials
              directly related to school district
              activities or that contribute
              significantly      to      district
              instructional programs may be
              disseminated to or through
              students and staff members.
              However, invitations to individual

      1
         The School District claims Policy 220 was not
considered in the denial of K.A.‘s flyer, because Pfennig and
Donohue had considered the invitation ―as the solicitation
materials of a nonschool organization, not student speech.‖
(Appellant‘s Br. 7.)




                              8
              student hosted social events (i.e.
              birthday parties, holiday parties,
              etc.) and/or holiday recognition
              cards may be distributed during
              designated non-instructional times
              during the school day upon
              approval of the Superintendent or
              designee.

              The Board shall require that
              students who wish to distribute
              such        materials    request
              administrative approval prior to
              distribution.

(Appellee‘s Br. Addendum 2.)2

        The District Court analyzed the School District‘s
refusal to allow K.A. to distribute the flyers under the test
established by Tinker. Specifically, the District Court
considered whether the School District‘s decision was
justified by ―‗a specific and significant fear of disruption, not
just some remote apprehension of disturbance.‘‖ K.A., 2011
WL 5008358, at *3 (quoting Saxe v. State Coll. Area Sch.
Dist., 240 F.3d 200, 211 (3d Cir. 2001)).


       2
         At the time K.A. sought to hand out the flyers, Policy
220 stated that the School District could prohibit student
expressions which ―[s]eek to establish the supremacy of a
particular religious denomination, sect or point of view.‖ (A.
114.) This language has since been removed from Policy
220.




                               9
        The School District contended that its refusal to allow
distribution of the flyer was supported by safety concerns and
the possibility that parents might believe the party was a
school-sanctioned event if it was sent home with students.
The District Court rejected these concerns, noting that ―the
Superintendent does not appear to have taken any steps to
acquaint himself with the church or find out additional
information‖ that would have led him to believe the
Christmas party was unsafe in any way. Id. at *4. The
District Court further observed that Pfennig testified that
students at Barrett Elementary Center ―frequently bring home
invitations to student birthday parties, as well as solicitations
and other material from outside organizations,‖ putting
parents ―on notice that much of the material that came home
was for non-school sponsored events.‖ Id. As such, the
District Court held that the School District could not
―articulate a specific and significant fear of disruption if K.A.
was allowed to pass out her flyers.‖ Id.

        Responding to the School District‘s contention that its
restrictions on K.A.‘s flyer distribution should be evaluated
under forum analysis, rather than under Tinker, the District
Court concluded that, ―[e]ven assuming a nonpublic forum
analysis was appropriate, the [S]chool [D]istrict‘s actions
were likely too broad and arbitrary to stand up to
constitutional challenge.‖ Id. at *5. The District Court
explained that it did not appear that the School District‘s
restrictions were applied neutrally ―given the fact that
materials for activities hosted by third-parties frequently went
home with students.‖ Id. The District Court also noted that
―the Superintendent‘s elusive criteria for determining which
materials could be distributed is simply too broad and vague
to be considered reasonable,‖ as ―[t]he Superintendent‘s




                               10
‗unfamiliarity‘ with a given organization – without any
procedure for establishing ‗familiarity‘ – is a criteria ripe for
abuse.‖ Id. The District Court further observed that the
revised Policy 913 was also unconstitutional, since ―[a]n
across the board ban on any type of ‗solicitation,‘ given the
established vagaries of that term, clearly runs afoul of both
Tinker and a nonpublic forum analysis.‖ Id.

       The District Court denied the School District‘s motion
for reconsideration. The District Court held that the School
District‘s reliance on Morse v. Frederick, 551 U.S. 393
(2007), was misplaced, because ―[t]he flyers distributed by
K.A. contain quite a different message from the banner
unfurled by the student in Morse,‖ as the former was
―religious literature‖ while the latter was ―‗just nonsense
meant to attract television cameras.‘‖ K.A., 2012 WL
715304, at *2 (quoting Morse, 551 U.S. at 401). The School
District timely appealed.

                               II.

      The District Court had jurisdiction under 28 U.S.C. §
1331, and we have appellate jurisdiction under 28 U.S.C. §
1292(a)(1).

                               A.

       ―We employ a tripartite standard of review for . . .
preliminary injunctions. We review the District Court‘s
findings of fact for clear error. Legal conclusions are
assessed de novo. The ultimate decision to grant or deny the
injunction is reviewed for abuse of discretion.‖ Sypniewski v.
Warren Hills Reg’l Bd. of Educ., 307 F.3d 243, 252 (3d Cir.




                               11
2002) (citing Highmark, Inc. v. UPMC Health Plan, Inc., 276
F.3d 160, 170 (3d Cir. 2001)).

      The decision to issue a preliminary injunction is
governed by a four-factor test:

              To obtain an injunction, the
              plaintiffs had to demonstrate (1)
              that they are reasonably likely to
              prevail eventually in the litigation
              and (2) that they are likely to
              suffer irreparable injury without
              relief. If these two threshold
              showings are made the District
              Court then considers, to the extent
              relevant,    (3)    whether       an
              injunction would harm the
              [defendants] more than denying
              relief would harm the plaintiffs
              and (4) whether granting relief
              would serve the public interest.

Tenafly Eruv Ass’n v. Borough of Tenafly, 309 F.3d 144, 157
(3d Cir. 2002) (citation omitted).

                              B.

       The main issue in this appeal is the first prong of the
preliminary injunction test: whether K.A. has demonstrated
that she is reasonably likely to prevail in the litigation. This
requires that we first examine the legal standard applied by
the District Court to K.A.‘s First Amendment claim.




                              12
                               1.

        First Amendment claims are generally examined
through the lens of forum analysis, under which ―the
Government‘s interest in limiting the use of its property to its
intended purpose‖ is weighed against ―the interest of those
wishing to use the property for other purposes.‖ Cornelius v.
NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 800
(1985); see also Christian Legal Soc’y Chapter of the Univ. of
Cal. Hastings Coll. of the Law v. Martinez, 130 S. Ct. 2971,
2984 (2010) (―[I]n a progression of cases, this Court has
employed forum analysis to determine when a government
entity, in regulating property in its charge, may place
limitations on speech.‖). Under forum analysis, regulations
of speech in public forums such as sidewalks and parks are
―subject to the highest scrutiny‖ and ―survive only if they are
narrowly drawn to achieve a compelling state interest,‖ while
identical regulations in nonpublic forums such as prisons and
public schools ―must survive only a much more limited
review,‖ and ―need only be reasonable, as long as the
regulation is not an effort to suppress the speaker‘s activity
due to disagreement with the speaker‘s view.‖ Int’l Soc’y for
Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 678-79
(1992).

       In the student-speech context, however, the leading
case is Tinker, where the Supreme Court affirmed that
students ―do not shed their constitutional rights to freedom of
speech or expression at the schoolhouse gate.‖ 393 U.S. at
506. The Court held that, while in school, a student ―may
express his opinions, even on controversial subjects like the
conflict in Vietnam, if he does so without ‗materially and
substantially interfer(ing) with the requirements of




                              13
appropriate discipline in the operation of the school‘ and
without colliding with the rights of others.‖ 393 U.S. at 513
(quoting Burnside v. Byars, 363 F.2d 744, 749 (5th Cir.
1966)).

       Under Tinker many ―reasonable‖ speech regulations in
our public schools that would survive constitutional scrutiny
under nonpublic forum analysis would not pass muster
because such restrictions infringe on a student‘s ability to
express her opinions in a way that would not disrupt or
interfere with the rights of others. The critical distinction is
the identity of the speaker. Tinker and its progeny plainly
apply to student expression. See J.S. ex rel. Snyder v. Blue
Mountain Sch. Dist., 650 F.3d 915, 927 (3d Cir. 2011) (en
banc) (―As this Court has emphasized, with then-Judge Alito
writing for the majority, Tinker sets the general rule for
regulating school speech . . . .‖ (citing Saxe, 240 F.3d at
212)); see also Saxe, 240 F.3d at 211 (―Under Tinker, then,
regulation of student speech is generally permissible only
when the speech would substantially disrupt or interfere with
the work of the school or the rights of other students.‖).
Forum analysis, on the other hand, generally applies to the
rights of outsiders who attempt to speak in our public schools.
See Victory Through Jesus Sports Ministry Found. v. Lee’s
Summit R-7 Sch. Dist., 640 F.3d 329, 333-37 (8th Cir. 2011)
(applying forum analysis to regulations that barred non-profit
organization from participating in school district‘s ―Backpack
Flyers for Students‖ program); Child Evangelism Fellowship
of N.J. Inc. v. Stafford Twp. Sch. Dist., 386 F.3d 514, 526-30
(3d Cir. 2004) (applying forum analysis to school district
regulations that barred religious organization from
disseminating materials and staffing informational table at
school events).




                              14
       To be sure, the Supreme Court has made clear in the
context of student speech that ―the mode of analysis set forth
in Tinker is not absolute.‖ Morse, 551 U.S. at 405.
Specifically, the Court has held that a student‘s First
Amendment rights may be circumscribed ―‗in light of the
special characteristics of the school environment.‘‖ Id.
(quoting Tinker, 393 U.S. at 506). In this regard, the Court
has recognized several ―narrow categories of speech that a
school may restrict even without the threat of substantial
disruption.‖ Saxe, 240 F.3d at 212. In Bethel School Disrict
No. 403 v. Fraser, 478 U.S. 675 (1986), the Court held that
schools may restrict the manner in which a student conveys
his message by forbidding and punishing the use of lewd,
vulgar, indecent, and plainly offensive speech. Id. at 680-86.
Next, in Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260
(1988), the Court found that school officials may regulate
speech that is school-sponsored or can reasonably be viewed
as the school‘s own speech. Id. at 273. Most recently, in
Morse, the Court held that ―schools may take steps to
safeguard those entrusted to their care from speech that can
reasonably be regarded as encouraging illegal drug use.‖ 551
U.S. at 397.

        In none of these cases was the school first required to
show that the speech would ―materially and substantially
disrupt the work and discipline of the school,‖ Tinker, 393
U.S. at 513, as Tinker had established. See Saxe, 240 F.3d at
212-13. Instead, in each case, the Court identified certain
vital interests that enable school officials to exercise control
over student speech even in the absence of a substantial
disruption. See Morse, 551 U.S. at 408 (noting ―the special
characteristics of the school environment, and the




                              15
governmental interest in stopping student drug abuse . . .
allow schools to restrict student expression that they
reasonably regard as promoting illegal drug use‖ (citation and
internal quotation marks omitted)); Hazelwood, 484 U.S. at
271 (―Educators are entitled to exercise greater control over
[school-sponsored publications] to assure that participants
learn whatever lessons the activity is designed to teach, that
readers or listeners are not exposed to material that may be
inappropriate for their level of maturity, and that the views of
the individual speaker are not erroneously attributed to the
school.‖); Fraser, 478 U.S. at 681 (―The undoubted freedom
to advocate unpopular and controversial views in schools and
classrooms must be balanced against the society‘s
countervailing interest in teaching students the boundaries of
socially appropriate behavior.‖). Nonetheless, in the absence
of a showing of such vital interests, the Tinker material risk of
substantial disruption test is the standard against which
regulation of student expression on school grounds is to be
judged.

       This appeal presents the question of the extent to
which Tinker applies in the elementary school context. In
particular, this appeal raises the issue of whether the age-
related developmental, disciplinary and educational concerns
specific to elementary school students present the type of vital
interests to school administration that render Tinker analysis
inapplicable. This appeal also presents the question of
whether forum analysis trumps Tinker when the elementary
school student is distributing materials prepared by an outside
organization. We answer each question in the negative.

                               2.




                               16
         Neither the Supreme Court nor our Court has
definitively addressed the question of the extent to which
Tinker applies in the elementary school context. Our prior
precedents, however, have raised questions about application
of the Tinker material risk of substantial disruption test to
elementary school student speech.

        Our strongest statement in this regard appears in
Walker-Serrano ex rel. Walker v. Leonard, 325 F.3d 412 (3d
Cir. 2003). In that case, a teacher told a third-grade student
that she could not circulate during instructional time or recess
a petition objecting to a school trip to the circus. Id. at 414.
The student was, however, later permitted to pass out coloring
books and stickers which dealt with cruelty to circus animals.
Id. Before affirming the district court‘s dismissal of the
plaintiff‘s First Amendment claim, we explicitly questioned
the applicability of Tinker to student speech in elementary
schools:

       Instilling appropriate values is a primary goal for
       our public schools, one that is especially
       important in the earlier grades. Accordingly,
       young students demand a far greater level of
       guidance-guidance that is fundamental to our
       public schools‘ mission.

               That age is a crucial factor in this calculus
       does not necessar[il]y mean that third graders do
       not have First Amendment rights under Tinker.
       Tinker provides a flexible standard that arguably
       is able to incorporate these considerations. Tinker
       permits school regulation of student speech
       whenever the school can show that the speech




                               17
      would be disruptive, or would interfere with the
      rights of other students. In essence, Tinker
      requires that schools have a legitimate
      educational or disciplinary justification for
      regulating student expression. That elementary
      schools require a greater degree of control, or a
      different kind of control, over students might be
      accommodated within the Tinker analysis. At the
      very least, anything that interferes with the
      legitimate educational and disciplinary functions
      of elementary schools could be regulated under
      Tinker.
             ....

             Nonetheless, at a certain point, a school
      child is so young that it might reasonably be
      presumed the First Amendment does not protect
      the kind of speech at issue here. Where that
      point falls is subject to reasonable debate.

Id. at 417. Thus, while acknowledging the reality that the risk
of disruption of educational and disciplinary functions may be
different depending upon the age and maturity of the students,
Walker-Serrano did not hold that Tinker analysis has no place
in the elementary school setting.

       In Walz ex rel. Walz v. Egg Harbor Township Board of
Education, 342 F.3d 271 (3d Cir. 2003), we again
acknowledged that ―[i]n the elementary school setting, age
and context are key.‖ Id. at 275. Furthermore, we noted that
―the age of the students bears an important inverse
relationship to the degree of control a school may exercise: as
a general matter, the younger the students, the more control a




                              18
school may exercise.‖ Id. at 276. And in S.G. ex rel A.G. v.
Sayreville Board of Education, 333 F.3d 417, 423 (3d Cir.
2003), we observed that ―a school‘s authority to control
student speech in an elementary school setting is undoubtedly
greater than in a high school setting.‖ See also Busch v.
Marple Newtown Sch. Dist., 567 F.3d 89, 101 (3d Cir. 2009)
(Barry, J., concurring) (lamenting the fact that ―while
recognizing the crucial importance of age in determining the
extent of the First Amendment‘s protections . . . [we]
continue to scrutinize and analyze purported violations of the
First Amendment rights of children at the pre-K and
kindergarten levels‖).

       Yet, in none of these cases did we find that Tinker’s
material risk of substantial disruption test must be abandoned
in the elementary school context. On the contrary, our prior
precedents seem to recognize that the Tinker test has the
requisite flexibility to accommodate the age-related
developmental, educational, and disciplinary concerns of
elementary school students.

       The School District relies upon the Seventh Circuit‘s
decision in Muller by Muller v. Jefferson Lighthouse School,
98 F.3d 1530 (7th Cir. 1996), to argue that Tinker does not
apply in the elementary school context. In that case, a fourth-
grader requested permission from his elementary school‘s
principal to hand out invitations to a religious meeting to be
held at the church his family attends. The principal denied
the request, and the fourth-grader‘s family sued.
Significantly, the District Court found that the policies at
issue in that case, as applied, abridged the student‘s First
Amendment rights and enjoined the school officials from
prohibiting the student‘s distribution of the invitations. This




                              19
holding by the District Court was not challenged on appeal.
See id. at 1535 (―Neither party contests the court‘s as-applied
ruling.‖). In the matter sub judice, the District Court similarly
enjoined the School District ―from enforcing [Policy] 913 as
applied to prohibit Plaintiff from distributing literature
promoting religious events and activities . . . .‖ K.A., 2011
WL 5008358, at *5 (emphasis added). Thus, the ―as applied‖
ruling by the District Court in Muller is consistent with the
result here.

       It was in the context of the facial challenge to the
school‘s policies in Muller that the Seventh Circuit
considered whether Tinker or forum analysis was appropriate
in the elementary school context. While one member of the
Muller panel, Judge Manion, opined that ―it is unlikely that
Tinker and its progeny apply to public elementary (or
preschool) students‖ due to ―the important role age plays in
student speech cases,‖ he was not joined by the other
members of the panel in this assertion.3 Muller, 98 F.3d at

       3
         Judge Eschbach ―concur[red] in all respects with the
court‘s opinion except for Part II,‖ where Judge Manion had
considered the applicability of Tinker. Muller, 98 F.3d at
1545 (Eschbach, J., concurring) (emphasis added). As Judge
Eschbach explained, because the panel majority had chosen to
decide the matter under forum analysis, ―[i]t is unnecessary . .
. for this court to speculate that the free speech rights
elaborated in the Tinker line of cases do not extend to
elementary school children.‖ Id. Judge Rovner, meanwhile,
resisted the application of forum analysis, and ―disagree[d]
with the suggestion that the standard articulated in Tinker is
unlikely to apply to grammar school students.‖ Id. at 1546
(Rovner, J., concurring in part and in the judgment).




                               20
1539. Furthermore, Judge Manion retreated from this
tentative conclusion in the very next sentence of his opinion,
writing that ―because the Supreme Court has not directly
decided this question, the following analysis will assume that
grade schoolers partake in certain of the speech rights set out
in the Tinker line of cases.‖ Id. The Muller court ultimately
held that the elementary school was a nonpublic forum,
noting that ―[e]ven assuming Tinker expression rights apply
to children in public elementary schools, an elementary
school‘s nonpublic forum status remains, and we apply the
most recent standard elaborated by the Supreme Court in
Hazelwood, that of ‗reasonableness.‘‖ Id. at 1540.

        We do not agree with the Muller court‘s application of
forum analysis in this context, and as Judge Rovner explains
in her concurrence, the court‘s reliance on Hazelwood and the
standard set forth therein, was misplaced. Id. at 1546
(Rovner, J., concurring). Hazelwood’s use of forum analysis
is limited to cases where the student speech at issue bears the
imprimatur of the school. 484 U.S. at 271-73; see also Saxe,
240 F.3d at 213-14 (explaining that ―Hazelwood’s permissive
‗legitimate pedagogical concern‘ test governs only when a
student‘s school-sponsored speech could reasonably be
viewed as speech of the school itself‖). Because the student
speech at issue in Muller was not school-sponsored speech,
its reliance on Hazelwood and its use of forum analysis was
misguided.4 Instead, Tinker’s ―more searching review,‖
Muller, 98 F.3d at 1546 (Rovner, J., concurring), provides the

      4
         We also note that Muller engaged in forum analysis
because it adopted the standard set out in Hazelwood, not
because of any distinction it drew between speech that
originated with the student or from an outside source.




                              21
requisite analytic framework for even an elementary school
student‘s speech or expression.

       The School District persists that if Tinker applies in the
context presented here, Walker-Serrano supports use of a
―limited‖ Tinker analysis. In Walker-Serrano, we stated:

       [I]f third graders enjoy rights under Tinker,
       those rights will necessaryily be very limited.
       Elementary school officials will undoubtedly be
       able to regulate much – perhaps most – of the
       speech that is protected in higher grades. When
       officials have a legitimate educational reason –
       whether grounded on the need to preserve order,
       to facilitate learning or social development, or
       to protect the interests of other students – they
       may ordinarily regulate public elementary
       school children‘s speech.

325 F.3d at 417-18. This passage from Walker-Serrano is,
however, dicta. Moreover, we did not say in Walker-Serrano
that the Tinker test of material risk of substantial disruption
will not work effectively in the elementary school context.
Indeed, Walker-Serrano – albeit also in dicta – recognized
that ―Tinker provides a flexible standard that arguably is able
to incorporate [age-related] considerations.‖ Walker-Serrano,
325 F.3d at 417. We thus understand Walker-Serrano to
suggest that Tinker analysis can apply even in the elementary
school context.5

       5
          Although in Walker-Serrano, we analyzed the
applicability of Tinker to elementary school students, we
decided the case on other grounds — that there was no




                               22
       In Walker-Serrano, we noted that at that time, no other
Court of Appeals had ruled on the applicability of Tinker in
the elementary school context. 325 F.3d at 416. However,
since Walker-Serrano was decided, the Fifth Circuit, sitting
en banc, has held that Tinker applies to elementary school
student speech. See Morgan v. Swanson, 659 F.3d 359, 407-
09 (5th Cir. 2011) (en banc) (Elrod, J., writing for the
majority on this point) (applying Tinker’s ―substantial
disruption‖ standard to elementary school student speech to
find viewpoint discrimination unconstitutional). Writing
separately, Judge Benavides explained, ―[a]s a preliminary
matter, because it has been unclear, it should be clarified
today that the student-speech rights announced in Tinker
inhere in the elementary school context. It is difficult to
identify a constitutional justification for cabining the First
Amendment protections announced in Tinker to older
students.‖ Id. at 385-86. We agree with this conclusion, and
hold that the Tinker analysis has sufficient flexibility to
accommodate the educational, developmental, and
disciplinary interests at play in the elementary school
environment.

                              3.


violation of the student‘s First Amendment rights because she
was never punished, and because the school provided other
outlets for her to express her opposition to the school field
trip. 325 F.3d at 418-19 (―Regardless of the extent the Tinker
analysis is properly employed in the elementary school
context, the record here does not support a First Amendment
violation claim.‖).      Therefore, the discussion on the
applicability of the Tinker analysis to elementary school
students in Walker-Serrano did not form part of our holding.




                             23
        While the School District may have identified an
interesting distinction in this case – that the invitation
originated from the Innovation Church, not K.A. – it has
failed to identify any persuasive authority that states that this
distinction changes the analytical framework to forum
analysis. The speaker is still K.A., and not the Innovation
Church. Even in Muller, the fact that the invitation originated
from an outside organization rather than the student himself
did not dictate use of forum analysis. 98 F.3d at 1545 (―The
Code . . . is a facially reasonable tool for ensuring that
student-sponsored publications do not interfere with the
school‘s critical educational mission.‖ (emphasis added)).
And, as noted above, the school officials in Muller were
enjoined from prohibiting distribution of the religious-themed
invitations. Id. (―Andrew‘s right not to have his expression
suppressed solely because it is religious was vindicated in the
district court and not appealed by defendants.‖).

       Furthermore, we have applied Tinker even in cases
where it appeared the speech originated from an outside
source rather than the student. In Walz, for example, we
noted that:

              Daniel was in pre-kindergarten
              when he brought the ―Jesus
              [Loves] The Little Children‖
              pencils to the holiday party.
              Furthermore, Dana Walz appears
              to have driven her son’s activity
              and this litigation. Although we
              doubt whether the distribution of
              the pencils constituted Daniel’s




                               24
              own expression, other courts have
              recognized that a student of
              similar age can understand and
              interpret basic principles of
              religious expression.

342 F.3d at 275 (emphasis added) (citing Wallace v. Jaffree,
472 U.S. 38, 42 (1985)); DeSpain v. DeKalb Cnty. Comm.
Sch. Dist., 384 F.2d 836, 837 (7th Cir. 1967)). Despite this
observation, we conducted no forum analysis in Walz.
Instead, we quoted Tinker and based our analysis on the
premise that ―elementary school students retain certain First
Amendment rights of expression.‖ Id. at 276, 280 (citing
Wallace, 472 U.S. at 42).6

       As we observed in J.S., ―Tinker sets the general rule
for regulating school speech, and that rule is subject to several
narrow exceptions.‖ J.S., 650 F.3d at 927 (citing Saxe, 240
F.3d at 212). The District Court correctly held that K.A.‘s
speech does not fall into any of these exceptions. It is not

       6
          However, we relied on Hazelwood in determining
that the school was justified in restricting the student‘s
distribution of the pencils because in seeking to hand them
out, he ―controvert[ed] the rules of a structured classroom
activity with the intention of promoting an unsolicited
message.‖ Walz, 342 F.3d at 280. We explained that ―where
an elementary school‘s purpose in restricting student speech
within an organized and structured educational activity is
reasonably directed towards preserving its educational goals,
we will ordinarily defer to the school‘s judgment.‖ Id. at 277-
78 (emphasis added).




                               25
―lewd, vulgar or profane‖ under Fraser. Saxe, 240 F.3d at
214. It is not ―school-sponsored speech (that is, speech that a
reasonable observer would view as the school‘s own speech)‖
under Hazelwood. Id.7 And it is not ―promoting illegal drug
use.‖ Morse, 551 U.S. at 402. ―Speech falling outside of
these categories . . . may be regulated only if it would

       7
          The School District‘s reliance on Perry Education
Ass’n. v. Perry Local Educators’ Ass’n, 460 U.S. 37 (1983),
misses this fundamental distinction between school-sponsored
speech and an individual student‘s own speech. The Supreme
Court stated in Hazelwood that Perry, ―rather than our
decision in Tinker . . . governs this case,‖ because a school
newspaper is ―a supervised learning experience for journalism
students‖ and an ―expressive activit[y] that students, parents,
and members of the public might reasonably perceive to bear
the imprimatur of the school.‖ 484 U.S. at 270-71. As the
Hazelwood Court explained, ―[t]he question whether the First
Amendment requires a school to tolerate particular student
speech – the question that we addressed in Tinker – is
different from the question whether the First Amendment
requires a school affirmatively to promote particular student
speech.‖ Id. Hazelwood drew a line between student speech
and school-sponsored speech: while Tinker applied to the
former, Perry and Hazelwood applied to the latter. We
recognized this distinction in Saxe: ―Hazelwood‘s permissive
‗legitimate pedagogical concern‘ test governs only when a
student‘s school-sponsored speech could reasonably be
viewed as speech of the school itself . . . .‖ 240 F.3d at 213-
14 (citing Rosenberger v. Rector & Visitors of the Univ. of
Va., 515 U.S. 819 (1995)). Because school-sponsored speech
is not at issue here, Tinker governs, and the School District‘s
reliance on Perry is misplaced.




                              26
substantially disrupt school operations or interfere with the
right[s] of others.‖ Saxe, 240 F.3d at 214.

        Because K.A.‘s speech did not fall within any of the
categories that obviate the material risk of substantial
disruption test, the District Court correctly chose not to
employ forum analysis. The fact that K.A. was only in the
fifth-grade and the invitation originated from her church does
not mandate a different approach.

                              C.

       We now evaluate whether K.A. has demonstrated that
she is reasonably likely to prevail in this litigation under the
Tinker standard.

        As we explained in Walker-Serrano: ―Tinker permits
school regulation of student speech whenever the school can
show that the speech would be disruptive, or would interfere
with the rights of other students.‖ 325 F.3d at 417. At most,
the School District justifies its regulation by arguing that the
Innovation Church is ―a nonschool organization with which
the School District has no familiarity.‖ (Reply Br. at 8-9.)
The School District makes no argument whatsoever in this
appeal that K.A.‘s speech was ―disruptive, or would interfere
with the rights of other students.‖ Walker-Serrano, 325 F.3d
at 417.

       Instead, the School District argues that it does not have
to make such a showing because this Court stated in Walker-
Serrano that ―[a]bsent punishment for expression, a
significant pattern of concrete suppression, or some other
form of clear suppression of the expression of elementary




                              27
school students, a federal First Amendment action is not an
appropriate forum for resolution of disputes over schools‘
control of third graders‘ conduct.‖ Id. at 419. The School
District claims that K.A. was never punished for her attempt
to distribute the flyers, and that she was never discouraged
from expressing her religious faith. This standard from
Walker-Serrano can be easily distinguished. In that case:

             [N]ot only did Walker-Serrano
             collect over thirty signatures on
             her petition, she was never
             punished for this activity.
             Furthermore,        the      school
             authorities      encouraged     and
             permitted her to express her views
             in what they properly regarded as
             a     pedagogically     appropriate
             manner. As in Fraser, ―[t]here is
             no suggestion that school officials
             attempted to regulate [Walker-
             Serrano‘s] speech because they
             disagreed with the views [she]
             sought to express. Nor does this
             case involve an attempt by school
             officials to ban written materials
             they consider ‗inappropriate‘ for
             [elementary] school students, or
             to limit what students should hear,
             read, or learn about.‖ Therefore,
             the record does not permit a
             finding     that    Walker-Serrano
             suffered      an      injury     of
             constitutional dimension.




                             28
Id. (quoting Fraser, 478 U.S. at 689 (Brennan, J.,
concurring)). The facts here are markedly different: unlike
Walker-Serrano, K.A. was not allowed to distribute her
invitation – a ―clear suppression of‖ her expression. Id.8

         Accordingly, the School District‘s failure in this
appeal to identify any disruption caused by K.A.‘s invitation,
makes it reasonably likely that K.A. will prevail in this
litigation.9 The District Court did not err in finding that the
first prong of the preliminary injunction test was satisfied.

        We also hold that the original and revised versions of
Policy 220 and 913 are unconstitutional as applied to the form
of student expression at issue here. Under either Policy 220
or 913, ―[o]nly literature and materials directly related to
school district activities or that contribute significantly to
district instructional programs may be disseminated to or
through students and staff members.‖ (Appellee‘s Br.
Addendum 2, 4.) These policies are broader than what is

       8
         Moreover, under Policies 913 and 220, K.A. is
prohibited from distributing any invitation to a church-
sponsored event on school grounds, even to a single student.
       9
         No evidence was presented that the flyers were likely
to cause K.A. to be held up to ridicule or bullying. Nor was
there evidence that distribution of the flyers would disrupt the
school environment. K.A. only sought to distribute the flyers
during non-instructional time. Finally, the School District did
not present any evidence to suggest that there would be a
misperception that the school was sponsoring a religious-
themed gathering of students.




                              29
allowed under Tinker and its progeny, which state that student
expression can be regulated only if it causes disruption or
interferes with the rights of others, or if it falls into one of the
narrow exceptions to this rule (i.e., it is lewd, it promotes
illegal drug use, or it is school-sponsored). See J.S., 650 F.3d
at 926-27.

                                D.

       K.A. also satisfies the other three prongs of the
preliminary injunction test. First, K.A. will suffer irreparable
injury without an injunction, because as the Supreme Court
held in Elrod v. Burns, 427 U.S. 347 (1976), ―[t]he loss of
First Amendment freedoms, for even minimal periods of
time, unquestionably constitutes irreparable injury.‖ Id. at
373-74 (citing N.Y. Times Co. v. United States, 403 U.S. 713
(1971) (per curiam)).

        Second, we fail to see how any harm results to the
School District because of the preliminary injunction. The
School District claims it ―would be essentially required to
maintain an open forum for the distribution of nonschool
solicitation materials via an elementary school conduit,‖ and
that ―nonschool organization[s] would use children for the
distribution of materials to evade School District review and
approval under Policy 913.‖ (Appellant‘s Br. at 39.) We
observe that the School District can still regulate the
distribution of materials under the Tinker standard. If a
student distributed materials during instructional time, for
example, or was otherwise disruptive or interfering with the
rights of other students, the School District would remain free
to regulate such speech. In this particular instance, however,
the School District failed to identify any disruption caused by




                                30
K.A.‘s invitation. As such, the injunction does not harm the
School District more than denying relief would harm K.A.

        Lastly, we hold that granting preliminary injunctive
relief here is in the public interest because the enforcement of
an unconstitutional law vindicates no public interest. See
ACLU v. Ashcroft, 322 F.3d 240, 251 n.11 (3d Cir. 2003)
(―[N]either the Government nor the public generally can
claim an interest in the enforcement of an unconstitutional
law.‖ (citation and international quotation marks omitted)).

       Accordingly, the District Court did not abuse its
discretion in granting a preliminary injunction.

                              III.

      For the foregoing reasons, we will affirm the District
Court‘s Order.




                              31